DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
Applicants response dated 22 February 2021 to the Final Office Action dated 21 September 2020 is acknowledged.  
Amended claims, dated 22 February 2021 have been entered into the record.

Status of the Claims
Claims 11-18 are allowed. 
Claims 1-10 and 19-20 were cancelled by the Applicant.

Examiner’s Response
All of the outstanding objections and rejections are clearly overcome in view of the present amendment for the reasons set forth in Applicant’s response.

Election/Restrictions
Claim 11 is allowable. Claims 14-18, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I-II, as set forth in the Office action mailed on 28 January 2020, is hereby withdrawn and claims 14-18 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Additionally, the species election requirement is fully withdrawn in view of the present amendment.
In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claimed invention is directed to novel folate-oligonucleotide conjugate molecules with pharmacological utility, compositions comprising the conjugates and methods of use thereof.  Independent claim 11 is narrowly directed to two particular species of conjugate or a pharmaceutically acceptable salt thereof.  In the previous office action claim 11 was not subject to prior art rejection and was only objected to.  Applicant has now amended claim 11 to be independent and to correct a typographical error to overcome the outstanding objections. 
The two conjugates recited in instant claim 11 are novel and non-obvious over the prior art of record.  The conjugates require a combination of structural features not 18F]17 at page 17 of the supplemental material and David, example 69 at page 78.  The Kettenbach and David compounds differ substantially in structure from the claimed conjugates, notably lacking any oligonucleotide features, and the references, either alone or in combination with each other or the prior art, do not provide any particular reasons that would lead one to make the multiple structural modifications required in order to obtain a conjugate as claimed.  The dependent claims each require the novel and non-obvious features of independent claim 11 and are allowable for the same reasons.

Conclusion
	Claims 11-18 (renumbered claims 1-8) are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023.  The examiner can normally be reached on 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625